Citation Nr: 9929626	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-28 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
narcolepsy, currently evaluated as 10 percent disabling, to 
include the propriety of a reduction in rating from 40 
percent to 10 percent, effective May 1, 1995.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1982 to 
April 1989.  This appeal arises from a February 1995 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
reduced the evaluation for service-connected narcolepsy from 
40 percent to 10 percent, effective May 1, 1995.  Within the 
context of his appeal, the veteran has also raised the issue 
of entitlement to an increased evaluation for service-
connected narcolepsy.  That sub-issue has therefore been 
added.

The Board observes that the veteran, through his 
representative, filed additional medical records in September 
1999 that had not been previously considered by the RO.  
However, in an attached statement, the veteran was noted to 
have waived review of the additional evidence by the RO.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1999), that 
evidence need not be considered by the RO.

In view of the Board's finding that additional development is 
warranted, the issue of an increased evaluation for 
narcolepsy will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  By a rating action dated in August 1991, the veteran was 
granted a 40 percent disability evaluation for service-
connected narcolepsy.

2.  After reviewing the report of a VA examination conducted 
in September 1994, the RO issued an October 1994 rating 
action in which it proposed to reduce the disability 
evaluation assigned to the veteran's narcolepsy from 40 
percent to noncompensable.

3.  In a February 1995 rating action, the evaluation of the 
veteran's narcolepsy was reduced to 10 percent, effective 
from May 1, 1995.

4.  Improvement in the veteran's service-connected narcolepsy 
was not demonstrated at the time the rating assigned for that 
disability was reduced from 40 percent to 10 percent, 
effective May 1, 1995.


CONCLUSION OF LAW

The criteria for restoration of the 40 percent evaluation 
assigned for narcolepsy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.13, 4.120, 4.121, Diagnostic Codes 8108, 8911 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that by a rating decision dated in August 
1991, the veteran was granted a 40 percent disability rating 
for his service-connected narcolepsy.  This was based on the 
results of a March 1991 multiple sleep latency test (MLST) 
study.  The report indicated that the study involved the 
continuous performance of an EEG, EOG, EKG, and EMG of the 
mentalis muscle.  The veteran was allowed to sleep, and the 
latency of the onset of sleep and also of the onset of REM 
sleep was measured.  In five out of five trials, the veteran 
went into sleep in less than five minutes (in three episodes 
the veteran was in stage-1 and early stage-2 of non-REM sleep 
in two minutes.  REM sleep was achieved in less than 10 
minutes in two episodes.  On reviewing the results of the 
test, the examiner found that there appeared to be positive 
multiple sleep latency showing very short sleep latency.  
There was also abnormally short REM-sleep latency.  Both of 
the findings were determined to be consistent with a 
diagnosis of narcolepsy.


In September 1994, the veteran was afforded a VA epilepsy and 
narcolepsy examination.  He reported that he worked as a 
warehouseman, and that he had not lost time from work.  He 
said he took a nap every day at the same time.  His pattern 
was observed to have "controlled attacks."  He denied 
taking any medications.  The veteran denied having any 
"seizures" within the past 12 months.  No seizures were 
witnessed during the examination.  The diagnosis was 
narcolepsy.

In October 1994, pursuant to 38 C.F.R. § 3.105(e), the RO 
issued a rating decision that proposed a reduction in the 
evaluation of the veteran's service-connected narcolepsy from 
40 percent to noncompensable.  Considering the findings of 
the September 1994 VA examination, the RO observed that the 
evidence of record did not support an evaluation of 40 
percent.  Due to the fact that the veteran was not on any 
medication to control his narcolepsy, and that there was no 
evidence of current narcoleptic episodes, the RO determined 
that a noncompensable disability evaluation was warranted.

The veteran was sent a letter that referenced the proposed 
reduction in November 1994.  Therein, he was advised that the 
reduction would not become final until 60 days from the date 
of the letter.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

In a letter received in December 1994, the veteran argued 
that the September 1994 VA examination had been inadequate 
and, at the very least, cursory.  He said he took his daily 
naps in an effort to control his narcoleptic attacks.  He 
stated that he would become sick if he did not take his nap.  
He further maintained that he had learned to identify the 
signs of a narcoleptic attack before the occurrence of the 
actual attack.  Specifically, the veteran reported he would 
experience hallucinations, and that, when this occurred, he 
would either take a walk or nap in order to avoid the attack.  
He stated that his position in the company he worked for had 
been changed due to the dangers posed by the possibility of 
him falling asleep.  He indicated that he stopped taking his 
medication to treat his narcolepsy, on his physician's 
recommendation, because of its side-effects.

By a rating action dated of February 1995, the rating for the 
veteran's service-connected narcolepsy was reduced from 40 
percent to 10 percent from May 1, 1995.  The RO noted that a 
10 percent disability rating was warranted due the fact that 
the veteran continued to have symptoms of his narcolepsy and 
that he had a confirmed diagnosis of the condition.  However, 
the RO determined there was no evidence of record which 
demonstrated that the veteran had at least one major 
narcoleptic episode in the last two years or at least two 
minor narcoleptic episodes in the last six months to warrant 
a higher evaluation.  The RO also observed that, pursuant to 
38 C.F.R. § 3.105(e), the veteran had been properly notified 
of the reduction.

The veteran filed a substantive appeal in September 1994.  
Again, he argued that the September 1994 examination had been 
grossly inadequate.  He stated he was only asked few 
questions without any testing.  He said he was told by the 
doctor that his condition had remained the same, and that he 
was experiencing the same symptoms that he had been having 
for the past eight years.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The appellant in the 
instant case has stated that his condition had not improved, 
and the reduction in rating was not warranted.  Therefore, 
the appellant has stated a well-grounded claim.  Moreover, as 
all evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's 40 percent disability evaluation had been 
in effect for less than five (5) years.  Thus, although 
38 C.F.R. § 3.344(a) does not apply, the reduction of rating 
in this case requires evidence of an examination disclosing 
improvement in the veteran's narcolepsy.  In determining 
whether there was actual improvement, it must be ascertained 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 
5 Vet. App. 413, 421 (1993).  

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1999).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the September 1994 
VA examination, the RO issued the October 1994 rating 
decision proposing to reduce the rating to noncompensable.  
The RO cited 38 C.F.R. § 3.105(e), and stated that the 
decision would not become final until the veteran was 
afforded full due process.  In February 1995, noting that the 
60-day due process period had expired, the RO issued a rating 
decision reducing the veteran's service-connected rating for 
narcolepsy from 40 percent to 10 percent effective May 1, 
1995.

At the time of the decision to reduce the veteran's 
disability evaluation, the criteria the RO considered for 
evaluating the veteran's service-connected narcolepsy were 
found at 38 C.F.R. Diagnostic Code 8108.  Diagnostic Code 
8108 provides that narcolepsy is to be rated by analogy to 
petit mal epilepsy, under the general rating formula for 
minor seizures.  Under Diagnostic Code 8911, a 10 percent 
disability rating is assigned when there is a confirmed 
diagnosis of epilepsy (in this case narcolepsy) with a 
history of seizures.  A 20 percent evaluation requires 
evidence of at least two minor seizures in the last six 
months.  A 40 percent rating will be assigned if the veteran 
has an average of at least 5 to 8 minor seizures a week.  
38 C.F.R. § 4.124a, Diagnostic Code 8911 (1999).

In view of the evidence set forth above, the Board finds that 
the reduction of the veteran's disability rating from the 40 
percent to a 10 percent rating in February 1995 was improper, 
and that a restoration of the 40 percent rating is warranted.  
The 40 percent rating assigned for narcolepsy was based on a 
review of a March 1991 MLST study which concluded it appeared 
to be positive for multiple sleep latency showing very short 
sleep latency and abnormally short REM-sleep latency.  This 
was based on the specific findings that the veteran went into 
sleep in less than five minutes (in three episodes the 
veteran was in stage-1 and early stage-2 of non-REM sleep in 
two minutes, and that REM-sleep was achieved in less than 10 
minutes in two episodes.  

A MLST study was not performed at the veteran's September 
1994 VA narcolepsy examination.  A comparison therefore 
cannot be made to determine whether there was an improvement 
of the veteran's narcolepsy.  The report of the September 
1994 examination appears to have been based on a few 
questions presented to the veteran by the examiner.  The 
examiner merely indicated that the veteran's narcoleptic 
attacks came in a controlled pattern, and that the veteran 
denied having seizures within the last 12 months.  In other 
words, there is no evidence of any improvement reflected in 
the September 1994 VA narcolepsy examination when compared to 
the findings made at the March 1991 examination. 

The Board recognizes that the RO's determination to reduce 
the disability rating for service-connected narcolepsy was 
based on the finding that there was no evidence that the 
veteran had had at least two narcoleptic episodes in the last 
six months, and that, as referenced above, he denied having 
any episodes in the last 12 months at his September 1994 
examination.  However, in his statement received in December 
1994, the veteran indicated that he had learned to avert a 
full narcoleptic attack by recognizing the early signs.  He 
said he would experience hallucinations prior to an attack.  
No attempt was made to verify these allegations.  The VA has 
a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The evaluation of the veteran's 
service-connected disorder was not complete.

In sum, no improvement of the veteran's service-connected 
narcolepsy was shown as is required for a reduction.  Thus, 
the Board must conclude that the reduction in rating was 
improper, and that a restoration of the 40 percent rating is 
warranted.  In so deciding, no conclusion is being reached as 
to whether a 40 percent rating is warranted.  Rather, as 
specified by regulation, the decision is limited to the 
propriety of the reduction.


ORDER

Restoration of the 40 percent disability evaluation for the 
service-connected narcolepsy is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



REMAND

The veteran has argued that a higher disability rating is 
warranted for his service-connected narcolepsy.  By virtue of 
this decision, the veteran's narcolepsy is currently 
evaluated as 40 percent disabling.  The issue for the RO's 
consideration is entitlement to an increased evaluation for 
service-connected narcolepsy, currently evaluated as 40 
percent disabling.

In a statement received in August 1995, the veteran indicated 
that he had started to receive treatment for his narcolepsy 
through the Hampton VA Medical Center (VAMC).  There is no 
evidence that the RO has attempted to obtain the veteran's VA 
medical records.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Further, the Board notes that the veteran's last VA 
examination is over five years old.  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The veteran should also be afforded another VA 
neurological examination.

Although the veteran has been previously examined for VA 
purposes, the importance of the new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all private (non-VA) medical 
care providers who have treated the 
veteran for his service-connected 
narcolepsy since May 1995.  After 
securing the necessary release(s), the RO 
should request copies of the records 
which are not already contained in the 
claims folder.

2.  The RO should obtain copies of the 
veteran's complete outpatient treatment 
records from the Hampton VAMC and any 
other identified VA facility since May 
1995.  Once obtained, all records must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current severity of his 
service-connected narcolepsy.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letter(s) should be 
associated with the claims file.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.  The 
report of the examination must include a 
detailed description of the veteran's 
symptomatology, including, but not 
limited to, the frequency and length of 
his narcoleptic attacks and whether any 
medication is helping to reduce the 
effects of his narcolepsy.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if appropriate.  The veteran and 
his representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

